Citation Nr: 0732349	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  97-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to March 21, 1996 for 
the grant of service connection for dysthymic disorder.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active service in the Navy from January 1965 
to July 1968, with subsequent service in the Naval Reserve.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
and assigned a zero percent evaluation for dysthymic 
disorder, effective March 21, 1996.

By an August 1997 decision, a RO Hearing Officer granted a 10 
percent evaluation for dysthymic disorder, effective March 
21, 1996.  In its April 1998 decision, the Board granted a 30 
percent evaluation for dysthymic disorder, but denied the 
claim for an effective date prior to March 21, 1996 for the 
grant of service connection for the dysthymic disorder.

The veteran appealed the April 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the VA General Counsel filed a Motion for 
Remand and to Stay Proceedings, requesting that the Board's 
decision be vacated and remanded for readjudication in light 
of the Veterans Claims Assistance Act of 2000.  In May 2001, 
the Court granted the motion and remanded the case to the 
Board.  In a May 2002 decision, the Board denied the claim 
for an effective date prior to March 21, 1996 for the grant 
of service connection for the dysthymic disorder, and 
remanded the remaining issues for further development.

In September 2003, a Joint Motion For Remand was filed by VA 
and the veteran's representative, requesting that the May 
2002 Board decision be vacated and remanded for insufficient 
reasons and bases.  In October 2003, the Court granted the 
motion and remanded the case to the Board.  In May 2004, the 
Board remanded the effective date claim for further 
development.

In a January 2006, decision, the Board, in part, denied an 
effective date prior to March 21, 1996 for the grant of 
service connection for dysthymic disorder.

In January 2006, the veteran's attorney filed a motion for 
reconsideration of that part of the January 18, 2006 Board 
decision that denied an effective date prior to March 21, 
1996 for the grant of service connection for dysthymic 
disorder.  In a September 2006 letter, a Deputy Vice Chairman 
of the Board indicated that the January 18, 2006 Board 
decision would be vacated insofar as it had denied an 
effective date prior to March 21, 1996 for the grant of 
service connection for dysthymic disorder, and replaced by 
another separate decision.

Consequently, in November 2006, the Board issued a decision 
vacating the prior denial of the effective date claim and, in 
a simultaneous remand, requested additional development on 
the claim.  

In June 2007, the veteran's then-representative withdrew his 
representation.  In an June 2007 letter, the RO notified the 
veteran that he had the right to appoint a new 
representative, but no response to this letter has been 
received to date.  The case has since been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
dysthymic disorder was denied in an unappealed July 1992 
rating decision.

2.  The veteran's application to reopen his claim of service 
connection for dysthymic disorder was not received by VA 
until March 21, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 21, 1996 for the grant of service connection for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.155, 3.159, 3.400 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2004.  While this letter was issued after the appealed 
rating decision, the veteran's case was subsequently 
readjudicated in multiple Supplemental Statements of the 
Case, consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the aforementioned 
April 2007 letter and was followed up by a readjudication in 
a June 2007 Supplemental Statement of the Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  Id.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b). 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  For reports prepared by a 
non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as 
the date of receipt of claim if VA maintenance was authorized 
prior to admission.  38 C.F.R. § 3.157(b)(1).  

For all other reports, including reports from private 
physicians, laymen, and state and other institutions, the 
date of receipt of the reports is accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

In the present case, the veteran's contention of a current 
psychiatric disorder was first indicated in a VA Form 21-526 
(Veteran's Application for Compensation or Pension) received 
by the RO in May 29, 1991.  In this application, the veteran 
noted "extreme stress/depression."  However, he also dated 
this disorder back to October 1989, approximately fifteen 
months following separation from service, and noted that the 
disorder was "brought on by termination for unexplained 
reasons and unlawful procedures by the building official, in 
charge of construction."  In the same application, the 
veteran claimed to be totally disabled and noted that he 
worked in the construction of new homes through June 1990.

A July 1991 VA psychiatric examination report contains a 
diagnosis of adjustment disorder with depressed mood, 
currently in remission.

Subsequently, the RO denied entitlement to nonservice-
connected pension benefits in September 1971.  The RO also 
denied service connection for rheumatoid arthritis, a 
duodenal ulcer, and varicose veins in a September 1971 rating 
decision.  At that time, a claim for dysthymic disorder, or 
any other psychiatric disorder, was not adjudicated.  

In March 1992, the RO received a claim from the veteran for 
service connection for post-traumatic stress disorder (PTSD) 
and rheumatoid arthritis.  

A June 1992 VA psychiatric examination report contains an 
Axis I diagnosis of dysthymic disorder.

Based on the evidence then of record, the RO, in a July 1992 
rating decision, denied service connection for a 
"psychiatric disorder."  In the text of the decision, the 
RO specifically indicated that service connection "was 
denied for claimed [PTSD] and for dysthymic disorder."  A 
similar comment was made in the notification letter issued in 
the same month.  The basis for this denial was that there was 
no evidence of current PTSD and no evidence of any other 
current psychiatric disorder in service or within one year of 
discharge from active duty.

Subsequently, in August 1992, a lay statement from the 
veteran was received by the RO.  This statement, however, was 
exclusively focused on his claimed rheumatoid arthritis.  

In the same month, the RO also received statements from the 
veteran's two siblings.  One statement contains a reference 
to the veteran's "stress of dealing with his conscience," 
whereas the other indicates that the veteran "now appears to 
be suffering from depression which stems from the 
helplessness he experienced in Vietnam."  These statements 
do not reference, and are not accompanied by a statement from 
the veteran referencing, dissatisfaction or disagreement with 
an adjudicative decision or a desire to contest the result of 
such decision.  See 38 C.F.R. § 20.201.

However, on the same date, the RO received the veteran's VA 
Form 9 (Appeal to Board of Veterans' Appeals), in which 
specifically indicated an intent to appeal the denial as to 
PTSD.  This statement is devoid of references to dysthymic 
disorder.  The RO accepted this submission as a Notice of 
Disagreement as to the PTSD issue, furnished the veteran with 
a Statement of the Case addressing the PTSD issue in October 
1992, and received his Substantive Appeal as to this issue in 
October 1992.  During this period, the veteran submitted no 
statements to the RO referencing dysthymic disorder, and the 
earlier claim was correspondingly not addressed in the 
Statement of the Case.

During a January 1993 Travel Board hearing, the veteran and 
his accredited representative specified that the two claims 
on appeal were for service connection for PTSD and for 
rheumatoid arthritis.  No testimony was offered for the 
purpose of asserting a claim of entitlement to service 
connection for dysthymic disorder.

Subsequently, in March 1994, the Board denied the veteran's 
claim for service connection for PTSD.  Pursuant to 
38 U.S.C.A. § 7104(a), this decision is considered "final."  

In May 1994, the veteran submitted a four-page lay statement 
containing an extensive description his symptoms and 
treatment for rheumatoid arthritis.  On the third page of 
this statement, he noted the following:

Many times in wanting to do more than my 
joints could tolerate I would suffer 
extreme pain, and the stress of not 
fulfilling a goal or the ridicule of 
others, and the depression felt for not 
being able to support my family to the 
extent my background, education and 
training should have allowed me to.  The 
depression and stress are well stated by 
the VA attorney I interviewed with June 
11, 1992, and the anxiety attack I 
suffered returning home after the 
appointment.  It got so serious I went to 
the Emergency Room at Parkview Hospital, 
I thought I was having a "stroke" they 
said it was anxiety/stress caused by pain 
and the days activity also I had not yet 
had supper.

These comments, however, were not accompanied by any specific 
suggestion that the veteran was seeking service connection 
for dysthymic disorder or any other psychiatric disorder.  

Also, in subsequent statements from May 1994 and October 
1995, the veteran made no references to any psychiatric 
disorders.  

Multiple VA and private medical reports received in July and 
August of 1994 concern the veteran's separately claimed 
rheumatoid arthritis, with no accompanying statements 
referencing a psychiatric disorder.  

The RO granted service connection for rheumatoid arthritis, 
with separate evaluations for multiple joints, in an August 
1994 rating decision.  These grants were all effectuated as 
of May 29, 1991.

The current appeal arose form a statement received by the RO 
in March 21, 1996, in which the veteran requested service 
connection for a dysthymic disorder as secondary to 
rheumatoid arthritis.  In conjunction with the claim, the RO 
received additional VA treatment records, indicating 
treatment for depression in March 1994.  This claim was 
granted in July 1996, with an effective date of March 21, 
1996 for the grant of service connection.  This grant was 
based on the findings from a May 1996 VA examination, which 
revealed a diagnosis of dysthymic disorder stated to be 
secondary to service-connected rheumatoid arthritis.

In considering the matter on appeal, the Board notes that, in 
his May 29, 1991 application, the veteran referenced a 
psychiatric disorder ("extreme stress/depression").  
However, he specifically related this disorder to an incident 
dated more than one year following separation from service, 
and at that time the RO did not adjudicate a claim of service 
connection for dysthymic disorder or any other disorder.  In 
this regard, decisions of the Federal Circuit reflect that, 
to the extent that an RO failed to address a claim for 
benefits when it clearly decided a claim for another 
disability, the remedy is to file a direct appeal, or if the 
claim has become final, to file a clear and unmistakable 
error challenge.  See Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005).

The RO did receive a claim of service connection for PTSD in 
March 1992, and in July 1992 denied service connection for 
both PTSD and dysthymic disorder.  In all ensuing responses, 
however, the veteran referred only to the claim of service 
connection for PTSD, with no references as to dysthymic 
disorder.  Moreover, at the veteran's January 1993 hearing 
before the Board, the appeal was limited to the PTSD claim; 
no assertions were made that his dysthymic disorder was 
related to service.  These written and oral statements thus 
do not indicate an intent to appeal the rating decision, 
insofar as dysthymic disorder was denied.  To that extent, 
the July 1992 rating decision is final as to the claim of 
service connection for dysthymic disorder; the effective date 
would thus be determined pursuant to 38 C.F.R. § 3.400(q)(1) 
for cases involving new and material evidence.

That notwithstanding, the Board notes that the veteran's 
prior attorney had argued that his service-connected disorder 
includes PTSD and as such the PTSD claim is related to the 
claim for an earlier effective date.  Indeed, in the November 
2006 remand, the Board directed the RO to readjudicate his 
claim to include the argument that the veteran's dysthymic 
disorder includes PTSD.  The RO discussed this matter in a 
June 2007 Supplemental Statement of the Case.

As noted above, the veteran did initiate an appeal of the 
July 1992 denial of service connection for PTSD.  However, 
that claim was denied in March 1994 Board decision.  This 
denial is "final" pursuant to 38 U.S.C.A. § 7104(a), and 
there is no indication that the veteran appealed the denial 
to the Court.  To reopen a claim of service connection for 
PTSD, new and material evidence would have to be submitted 
pursuant to 38 C.F.R. § 3.156(a).  While the claim for 
service connection for PTSD has remained denied, the veteran 
may submit new and material evidence to reopen that claim at 
any time in the future.  

In short, the argument that the veteran's service-connected 
dysthymic disorder includes PTSD is not supported by the 
record, as it is eminently clear that PTSD is not considered 
part of the service connection grant for dysthymic disorder, 
and this is not an argument upon which the Board can find a 
basis for an earlier effective date for the grant of service 
connection for dysthymic disorder.  

The final question for the Board is whether any statements 
submitted by the veteran subsequent to the July 1992 denial 
of service connection for dysthymic disorder could be 
construed as an informal claim for this benefit.  Under 38 
C.F.R. § 3.155, any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.

In this regard, the Board has considered the contents of the 
May 1994 lay statement, specifically to include the portions 
quoted above.  At the time of this statement, the veteran was 
seeking service connection for rheumatoid arthritis, a claim 
which was later granted in the same year.  However, while the 
veteran described a history of anxiety, depression, and 
stress coincident with his rheumatoid arthritis symptoms, he 
in no way specified that he was seeking service connection 
for this disorder, either on a direct basis under 38 C.F.R. 
§ 3.303 or on a secondary basis under 38 C.F.R. § 3.310.  The 
Board is thus unable to find that this is a statement 
indicating an intent to apply for a particular benefit, or 
one clearly identifying the benefit sought, and there is no 
basis for finding a date of claim of May 1994.

The Board is also aware that VA treatment records received in 
conjunction with the veteran's reapplication in March 1996 
indicate VA treatment for depression in March 1994.  The 
Board would nevertheless point out that 38 C.F.R. § 3.157(a), 
addressing reports of examination or hospitalization that can 
be accepted as an informal claim for benefits, applies only 
(1) if a formal claim for compensation has previously been 
allowed, or (2) if a formal claim for compensation is 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  Neither 
circumstance applies here; as noted above, the July 1992 
denial was predicated on the absence of evidence of a current 
psychiatric disorder in service or within one year of 
discharge from active duty, rather than for the reason that 
the disability was not compensable in degree.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
March 21, 1996 for the grant of service connection for 
dysthymic disorder, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an effective date prior to March 21, 1996 for 
the grant of service connection for dysthymic disorder is 
denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


